Pannell, Judge.
1. If the evidence, or the defendant’s statement, or portions of the evidence and portions of the statement combined, raise a doubt, however slight, as to whether the homicide is murder or voluntary manslaughter, the court should instruct the jury on the law of voluntary manslaughter. Campbell v. State, 204 Ga. 399, 401 (40 SE2d 867); Mincey v. State, 27 Ga. App. 4, 6 (107 SE 546); Tucker v. State, 61 Ga. App. 661 (7 SE2d 193). The evidence in the present case amply met the above requirements and the court did not err in charging the jury on voluntary manslaughter.
2. The court is not required to charge upon the theory of the defense arising solely from the statement of the accused, in the absence of a timely written request so to charge. Hardin v. State, 107 Ga. 718 (3) (33 SE 700); Lott v. State, 18 Ga. App. 747 (2) (90 SE 727).
3. The verdict and judgment of conviction of voluntary manslaughter was supported by the evidence and was not contrary to the evidence.

Judgment affirmed. Hall, P. J., and Quillian, J., concur.